Citation Nr: 9916013	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that the appellant had not 
submitted new and material evidence to reopen his claim for 
service connection for schizophrenia, chronic 
undifferentiated type. 

In October 1998, the Board issue a decision that reopen the 
appellant's claim for service connection for schizophrenia, 
chronic undifferentiated type.  The Board also remanded this 
issue to the RO for readjudication of the appellant's claim 
on its merits, considering all of the evidence of record.

In November 1998, the RO issued a rating action which 
confirmed and continued the denial of service connection for 
schizophrenia, chronic undifferentiated type.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran served on active duty from March 1968 to 
October1969.  An inservice medical history report, dated 
September 1968, noted the veteran's complaints of frequent 
trouble sleeping, frequent nightmares, and nervous trouble.

3.  The veteran's private physician provided testimony 
indicating that he treated the veteran for a "nervous, 
rundown condition," in July 1970

4.  Post service medical records, dated November 1970, 
revealed that the appellant was diagnosed with schizophrenia, 
chronic undifferentiated type, 13 months after his discharge 
from the service.  The records also revealed that he remained 
hospitalized until February 1971.


CONCLUSION OF LAW

The appellant's acquired psychiatric disorder was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110, (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).  

Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1996); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from March 1968 to 
October 1969.  A medical history report, dated September 
1968, noted the veteran's history of frequent trouble 
sleeping, frequent nightmares, and nervous trouble.  In 
October 1969, the veteran's discharge examination was 
conducted.  The report of this examination noted a normal 
psychiatric evaluation.  

On November 18, 1970, the veteran was detained by police in 
Clanton, Alabama, on suspicion of being in a stolen 
automobile.  In his testimony given in April 1971, the 
arresting officer stated, "[h]e seemed normal at the time we 
brought him up here and later on, oh, I guess, thirty of 
forty minutes, he just seemed like he went all to pieces at 
the scene."  The officer stated that:

You could tell that his mind was off, so 
he tore up one bed, commode, shower 
stall, lights down in the cell.  He'd 
preach part of the time just like he was 
a preacher and then he would get to 
talking about the war and they were all 
after him and were trying to kill him, 
and he would get to fighting the cells 
and all, so, I don't know just when his 
folks came after him, I wasn't here when 
his folks came after him.

He also indicated that the veteran was released on November 
20, 1970, to the VA Hospital in Tuscaloosa, Alabama.  

Medical treatment reports from the VA Hospital in Tuscaloosa, 
Alabama, indicated that the veteran was hospitalized from 
November 20, 1970 to February 1971.  An admission report 
noted that the veteran was "very delusional [and] psychotic.  
It is impossible to obtain general information.  He is very 
irrelevant - incoherent."  A hospital discharge summary 
report, dated February 1970, noted in part:

Patient was admitted to this hospital for 
the first time 11-20-78.  He gave a 
history of having been in jail for three 
weeks.  He was somewhat delusional and 
talked about taking LSD in Viet Nam but 
without his knowledge.  He described 
hallucinations in form of snakes turning 
into his wife.  On admission he laughed 
inappropriately, conversation irreverent.  
Psychological testing 12-11-70 indicated 
patient's self-image was lowered; he felt 
alienated from others and may have been 
experiencing obsessive phobic thoughts.  
Hallucinations were likely.  He was 
overly cautious around others and likely 
to be extremely uncomfortable in close 
relations.  He saw his problems as being 
physical in nature.  Depression was mild.  

The report concluded, in part, with a discharge diagnosis of 
schizophrenia, chronic undifferentiated type.  

The transcript of a statement given by J. L. Hardwick, M.D., 
dated April 1971, indicated that he treated the veteran on 
July 31, 1970, for complaints of backache, general malaise 
and a "nervous, rundown condition."  Dr. Hardwick noted 
that he prescribed Bancap and Myadec for these conditions.

A statement from the veteran, dated April 1971, noted that he 
had felt weak and sleepy ever since his discharge from the 
service.  He reported experiencing nightmares and falling out 
spells since returning home.  The veteran also indicated that 
he had remained unemployed since his discharge from the 
service.

Subsequent post service medical records, dated September 1972 
through November 1996, note continuing treatment for an 
acquired psychiatric disorder, alternatively diagnosed as 
schizophrenic, chronic undifferentiated type, and 
schizoaffective disorder.  In October 1988, a treatment 
summary report was submitted by 
M. Lazarescu of the Cheaha Mental Health Center.  The report 
indicated that Dr. Lazarescu conducted 47 outpatient visits 
with the veteran from April 1981 to September 1988.  It also 
noted that the veteran "experienced onset of schizophrenia, 
while serving in Vietnam.  Suffers paranoid delusions, 
hallucinations, incoherency and manic behaviors 
chronically."  A diagnosis of schizoaffective disorder was 
given.  The report of the veteran's most recent VA 
psychological examination, dated November 1996, noted a 
diagnosis of schizoaffective disorder with psychotic 
features.  

III.  Analysis

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  See Savage v. Gober, No. 94-503 
(U.S. Vet. App. Nov. 5, 1997).  All relevant facts have been 
properly developed and no further assistance to the appellant 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Although the evidence of record is unclear regarding the 
precise date of onset of the veteran's acquired psychiatric 
disorder, the Board finds the veteran's statements and 
testimony regarding the initial manifestations of that 
condition to be credible in view of the lack of evidence to 
the contrary.  An inservice medical history report, dated 
September 1968, noted the veteran's history of frequent 
trouble sleeping, frequent nightmares, and nervous trouble.  
A statement given by J. L. Hardwick, M.D., dated April 1971, 
indicated that he treated the veteran on July 31, 1970, for 
complaints, in part, of a "nervous, rundown condition."  In 
November 1968, 13 months after his discharge from the 
service, the veteran was diagnosed with schizophrenia, 
chronic undifferentiated type.  He also remained hospitalized 
due to this condition for three months.  Subsequent post 
service medical records show ongoing treatment for an 
acquired psychiatric disorder.

As noted above, psychoses may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Accordingly, the Board 
finds that the evidence of record is in relative equipoise.  
That is, the evidence for and against the veteran's claim is 
equally balanced.  Where there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving that issue shall be 
given to the appellant.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1996).  Accordingly, through application of the benefit 
of the doubt doctrine, the Board finds that the veteran's 
acquired psychiatric disorder was incurred in service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

